Case 19-10252        Doc 7     Filed 03/07/19     Entered 03/07/19 14:46:15        Page 1 of 11




                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF LOUISIANA

IN RE: CAROL HARRIS                                                         CASE NO: 19-10252
       DEBTOR                                                               CHAPTER 13

         CHAPTER 13 PLAN AND MOTION FOR FRBP RULE 3012 VALUATION

 ☒ Original plan
 ☐ Amended plan – Date amended: _______________
 ☐ Modified plan (post-confirmation) – Date modified: _______________
       Reason for modification:___________________________________________________
       ________________________________________________________________________
       ________________________________________________________________________
       ________________________________________________________________________

To Creditors:

       Your rights may be affected by this plan. Your claim may be reduced, modified, or
       eliminated.

       You should read this plan carefully and discuss it with your attorney if you have one in
       this bankruptcy case. If you do not have an attorney, you may wish to consult one.

       If you oppose the plan's treatment of your claim or any provision of this plan, you or your
       attorney must file an objection to confirmation at least 15 days before the date set for the
       hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The
       Bankruptcy Court may confirm this plan without further notice if no objection to
       confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a
       timely proof of claim in order to be paid under any plan.

       The following matters may be of particular importance. Debtors must check one box on
       each line to state whether or not the plan includes each of the following items. If an item
       is checked as "Not Included" or if both boxes are checked, the provision will be
       ineffective if set out later in the plan.

1.1   Nonstandard provisions, set out in paragraph 12            ☐ Included ☐ Not Included
1.2   A limit on the amount of a secured claim (cramdown),       ☐ Included ☐ Not Included
      set out in paragraph 5(E), which may result in a partial
      payment or no payment at all to the secured creditor
1.3   Avoidance of a judicial lien or nonpossessory,             ☐ Included ☐ Not Included
      nonpurchase money security interest, set out in
      paragraph 5(G)




                                           Page 1 of 11
Case 19-10252        Doc 7     Filed 03/07/19     Entered 03/07/19 14:46:15            Page 2 of 11




(2)     Payment and Term

        The Debtor's future earnings are submitted to the supervision and control of the trustee,

and the Debtor shall pay to the trustee $_600.00____ monthly for _1-36___ months.

        From the Debtor's payments to the trustee, the trustee shall distribute funds as provided in

this plan:

(3)     Trustee Claims

        The trustee shall receive $_2160.00_____ as an administrative expense entitled to priority

under 11 U.S.C. §507(a)(1) (ten percent (10%) of "payments under the plan").

(4)     Priority Claims

        A.     ATTORNEY FEES

                                                           Fees to be
                                         Fees Debtor          paid
                                          paid pre-       through the         Term        Monthly
  Attorney's Name         Total Fees       petition           plan          (Months)     Installment
  James M. Herpin                                                             1-5         $540.00
                          $3,000.00        $40.00           $2,960.00          6          $260.00

        B.     TAXES

        The following claims entitled to priority under 11 U.S.C. §507 shall be paid in full in

deferred cash payments unless the holder of a claim has agreed to a different treatment of its

claim, as specified in paragraph 12.

                                                    Amount                Term          Monthly
             Name of Creditor                       of Claim            (Months)       Installment
                    IRS                             $531.00             6               $280.00
                                                                        7               $251.00
                                                        $                                  $




                                           Page 2 of 11
Case 19-10252        Doc 7   Filed 03/07/19     Entered 03/07/19 14:46:15         Page 3 of 11




           C.   DOMESTIC SUPPORT OBLIGATIONS ("DSO")

                1.    Ongoing DSO claims

                      a.     ☐ None. If none, skip to paragraph (5) "Secured Claims" below.
                      b.     Debtor(s) shall pay all post-petition DSO claims directly to the
                             holder(s) of the claim(s), and not through the chapter 13 trustee.

                      c.     List the name(s) and address(es) below of the holder(s) of any
                             DSO as defined in 11 U.S.C. §101(14A). Do not disclose names
                             of minor children, who must be identified only as "Minor child
                             #1," "Minor child #2," etc. See 11 U.S.C. §112.

                                                                                     Monthly
Name of DSO claim holder                  Address, city, state and zip               payment
                                                                                         $

                2.    DSO Arrearages

                      a.     ☐ None. If none, skip to paragraph (5) "Secured Claims" below.
                      b.     The trustee shall pay DSO arrearages from the Debtor's plan
                             payments. List the name and address of the holder of every DSO
                             arrearage claim, amount of arrearage claim and monthly payment
                             below. Do not disclose names of minor children, who must be
                             identified only as "Minor child #1," "Minor child #2," etc. See 11
                             U.S.C. §112.

                                                          Arrearage        Term       Monthly
        Name and address of DSO claim holder            Claim Amount     (Months)    Installment
Name:

Address:                                                      $                              $
Name:
Address:                                                      $                              $
Name:
Address:                                                      $                              $

                      c.     Except to the extent arrearages are included in the order, pre-
                             petition assignment orders shall remain in effect and the Debtor
                             shall continue to make payments pursuant to the terms of the order.




                                         Page 3 of 11
Case 19-10252            Doc 7     Filed 03/07/19         Entered 03/07/19 14:46:15              Page 4 of 11




                  3.      DSO assigned or owed to a governmental unit under 11 U.S.C.
                          §507(a)(1)(B)

                          a.       ☐ None. If none, skip to paragraph (5) "Secured Claims" below.
                          b.       Pursuant to any pre-petition income assignment order, the Debtor
                                   shall make all post-petition payments on DSO claims assigned to a
                                   governmental unit directly to the assignee of the claim.

                          c.       List the name and address of the holder of every assigned DSO
                                   arrearage claim, amount of arrearage claim and monthly payment
                                   amount or other special provisions below. The Debtor also shall
                                   describe in detail any special provisions for payments of these
                                   claims in paragraph 12 of this plan.

                                                                    Arrearage           Term          Monthly
        Name and address of DSO claim holder                      Claim Amount        (Months)       Installment
Name:

Address:                                                                 $                                $
Name:
Address:                                                                 $                                $

(5)        Secured Claims

           A.     PRINCIPAL RESIDENCE

                  1.      Current Payments

                  Except as otherwise provided in this plan or by court order, and pursuant to 11

           U.S.C. §1322(b)(5) and (c), after the date of the petition and throughout this chapter 13

           case, the Debtor shall timely make all usual and regular payments required by the debt

           instruments secured by non-voidable liens on real property (i.e., immovable property)

           that is the Debtor's principal residence, directly to each of the following lien creditors:

                                        Security                                                       Monthly
            Lienholder                  Interest          Address of Property/Collateral             Installment*
  Pennymac Loan Services             $137,736.00        850 Landwood Dr. Baton Rouge,                  $936.00
                                                                 LA 70806
*Monthly installment subject to escrow and interest rate changes as provided in note and mortgage.



                                                   Page 4 of 11
Case 19-10252        Doc 7         Filed 03/07/19       Entered 03/07/19 14:46:15        Page 5 of 11




                2.     Cure of Arrearages

                From funds available for distribution, the trustee shall pay arrearages to

       lienholders identified in paragraph 5(A)(1) in monthly installments until the allowed

       arrearage claim of each lienholder has been satisfied. See 11 USC §1322(b)(3), (5) and

       (c).

                                           Pre- or           Total         Remaining
                                            Post-          Amount of         Term           Monthly
              Lienholder                   Petition        Arrearages      (Months)        Installment
     Pennymac Loan Services                 Pre-           $13,920.00          11            $420.00
                                           Petition                           12-36          $540.00

                                                               $                                $

       B.       SURRENDER OF PROPERTY

       Confirmation of this plan shall constitute the Debtor's surrender to the following holders

of secured claims, in satisfaction of their secured claims, all the Debtor's rights under the

Bankruptcy Code, this plan, or applicable non-bankruptcy law to the Debtor's interest in the

property securing the claims:

                                             Amount of
              Lienholder                   Secured Claim*               Description of Collateral
                                                    $
                                             $
*Creditors contesting the proposed amount of a secured claim must file an objection by the
time prescribed by applicable local rules. The court will take evidence to determine the
value of the secured claim at the hearing on confirmation, pursuant to Federal Rule of
Bankruptcy Procedure 3012. The creditor must file a timely proof of claim in order to be
paid.

       Confirmation of this plan will terminate the stay under 11 USC §§362 and 1301 to allow

lienholders to exercise non-bankruptcy law remedies as to the collateral. No further motion

seeking stay relief is required.


                                             Page 5 of 11
Case 19-10252                Doc 7     Filed 03/07/19       Entered 03/07/19 14:46:15       Page 6 of 11




           C.      PRE-CONFIRMATION ADEQUATE PROTECTION

           Pursuant to the order of the court, all adequate protection payments to secured creditors

required by §1326(a)(1) shall be made through the Chapter 13 trustee, unless otherwise ordered,

in the amount provided in the plan for that creditor. Adequate protection payments shall be

subject to the trustee's fee as set by the designee of the United States Attorney General and shall

be made in the ordinary course of the trustee's business from funds on hand as funds are

available for distribution to creditors who have filed a claim.

Creditor name, address, and
 last four digits of account                                          Claim        Term      Monthly
           number                              Security              Amount      (Months)   Installment
Name:

Address:
Last 4 digits of acc't no:                                             $                        $
Name:

Address:
Last 4 digits of acc't no:                                             $                        $

           D.      SECURED CLAIMS NOT DETERMINED UNDER 11 U.S.C. §506

           This subsection provides for treatment of allowed claims secured by a purchase money

security interest in a vehicle acquired for the Debtor's personal use, incurred within 910 days

before the date of the petition, or other collateral for debt incurred within one year before the

date of the petition. See "hanging paragraph" following 11 U.S.C. §1325(a)(9).

           After confirmation, the trustee will make installment payments to the holder of each

listed allowed secured claim after subtracting the pre-confirmation adequate protection payments

from the amount of the claim.

                                                                                  Remaining
                                     Description of          Claim    Discount      Term       Monthly
  Name of Creditor                     Property             Amount      Rate      (Months)    Installment



                                                      Page 6 of 11
Case 19-10252        Doc 7      Filed 03/07/19      Entered 03/07/19 14:46:15       Page 7 of 11




                                                          $                                  $
                                                          $                                  $


       E.      SECURED CLAIMS DETERMINED UNDER 11 U.S.C. §506

       Any secured claims not treated in paragraphs 3(A), (B), (C), (D), (F) or (G) shall be

determined under 11 U.S.C. §506(a), Federal Rule of Bankruptcy Procedure 3007 and 3012.

The trustee shall make payments to the claim holder in an amount not less than the allowed

secured claim as of the effective date of the plan. Each holder of a secured claim shall retain the

lien securing the claim until the secured value, as determined by the court, or the amount of the

claim, whichever is less, is paid in full. The holders of the secured claims, the Debtor's proposed

value and treatment of the claims are set forth below:

                                                                          Remaining
                             Description of          Value     Discount     Term         Monthly
 Name of Creditor              Property             of Claim     Rate     (Months)      Installment
     Cash Cow              2007 Dodge Nitro         $1200.00     0%          9-10        $540.00
                                                                              11         $120.00
                                                          $                                  $

       F.      OTHER DIRECT PAYMENTS TO CREDITORS HOLDING SECURED
               CLAIMS

       After the date of the petition and throughout this chapter 13 case, the Debtor shall timely

make all usual and regular payments required by the debt instruments secured by non-voidable

liens directly to each of the following lien creditors:




                                              Page 7 of 11
Case 19-10252            Doc 7     Filed 03/07/19          Entered 03/07/19 14:46:15          Page 8 of 11




                                           Security                Description of                 Monthly
              Creditor                     Interest              Property/Collateral             Installment
Shellpoint Mortgage Servicing            $36,646.00        6421 Dublin St. Baton Rouge,           $109.01
                                                                   LA 70805
Reason for direct payment: Debtor is current on mortgage and has tenants.
                                                                                                      $
Reason for direct payment:


        G.       MOTIONS TO AVOID LIEN

        The Debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money
security interest held by creditors listed in this section. The Debtor must file a motion to avoid
the lien or security interest; confirmation of this plan alone will not have any effect on the lien or
security interest.

                                                 Amount of
               Lienholder                         Claim                     Nature of Lien to be Avoided
                                                       $
                                                       $

(6)     Unsecured Claims

        A.       CLASS A

        Class A comprises creditors holding allowed unsecured claims, except those allowed

unsecured claims treated in paragraph 4(B). Their claims shall be paid pro rata over the period

of the plan as follows:

Total Amount of Unsecured Claims (as                                                            Monthly
           scheduled)*                              Discount Rate           Term (Months)      Installment
                 $13,920.00                                2%                     7              $197.00
                                                                                  8              $540.00
*Informational purposes only; to be included in Class A the claims must be allowed.

        B.       CLASS B [IF APPLICABLE]

        Class B comprises creditors holding allowed unsecured claims for which a co-Debtor is

liable. To maintain the stay of actions against the co-Debtor pursuant to 11 U.S.C. §1301, the




                                                 Page 8 of 11
Case 19-10252           Doc 7   Filed 03/07/19     Entered 03/07/19 14:46:15          Page 9 of 11




trustee shall pay these creditors one hundred percent (100%) of their allowed claims plus

interest, as follows:

                                               Claim        Discount         Term        Monthly
             Name of Creditor                 Amount          Rate         (Months)     Installment
                                                  $                                             $

        C.      CLASS C [IF APPLICABLE]

        Class C comprises creditors holding allowed unsecured claims treated separately in a

manner that does not discriminate against other unsecured creditors.

                                               Claim
             Name of Creditor                 Amount                         Reason
                                                  $
                                                  $
                                                  $


(7)     Liquidation Value

        The liquidation value of the estate is $532.50 less taxes owed .

(8)     Present Value of Payments to Class A Unsecured Creditors

        The present value of the payments to be made to unsecured creditors under the plan using

a ___2__% annual discount rate is $__727.57__.

(9)     Executory Contracts and Unexpired Leases

        The Debtor [accepts or rejects] the following leases or executory contracts:




The Debtor shall make all post-petition payments on assumed executory contracts and unexpired

leases directly to the creditor beginning with the first payment due after the petition date.




                                            Page 9 of 11
Case 19-10252       Doc 7    Filed 03/07/19      Entered 03/07/19 14:46:15         Page 10 of 11




(10)   Attorney's Fees for Debtor's Counsel

       Confirmation of the plan shall constitute approval of the fees and expenses, unless the

court disallows or reduces them.

(11)   Vesting of Property

       Upon confirmation of this plan, all property of the Debtor's estate shall vest in the Debtor

subject to any mortgages, liens or encumbrances not dealt with in the plan or the order

confirming the plan.

(12)   Non-Standard Provisions

       Any non-standard provision placed elsewhere in this plan is void.




                                          Page 10 of 11
Case 19-10252       Doc 7    Filed 03/07/19      Entered 03/07/19 14:46:15          Page 11 of 11




                               CERTIFICATION OF COUNSEL


       I certify that I have explained the terms and conditions of, and obligations under, the

foregoing plan to the Debtor(s).

       Baton Rouge, Louisiana, this 7th day of __March__, 2019__.


                                             _s/James M. Herpin________________________
                                                James M. Herpin, Bar #18257


           CERTIFICATION OF COUNSEL OR UNREPRESENTED DEBTOR(S)
                   REGARDING NON-STANDARD PROVISIONS

       I certify that this plan contains no non-standard provisions other than those set out in

paragraph 12 and that any non-standard provision placed elsewhere in this plan is void.



                                                     _s/James M. Herpin
                                                       James M. Herpin, Counsel for Debtors



Date: 3/7/19                                         _s/Carol Harris
                                                       Carol Harris, Debtor




                                          Page 11 of 11
